Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 18 March 2021.  Claims 1-23 have been canceled.  Claims 24, 26, 30, 34, 35, 41, 42 have been amended.  Claims 45 and 46 are new.  Claims 24-46 are pending and have been considered below.

Allowable Subject Matter
Claim(s) 31, 32, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 includes the limitation “wherein all displayed notification generated by the application program is the banner notification in the single-line form while the banner notification in the single-
Claims 34 and 35 include similar limitations and are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-30, 33-41, 44, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperman et al. (US 6,907447 B1) in view of Blair (US 2011/0126126 A1) and further in view of Osman et al. (US 2013/0067421 A1).

Claims 1.-23. (Cancelled)

Claim 24.  Cooperman discloses a method, comprising: 
displaying a first window in a full-screen mode, displaying a desktop screen with a plurality of application icons (C. 10, L. 47-49); 
in response to detecting a banner notification that is to be displayed, displaying the banner notification in the first window in a floating manner, wherein the banner notification is located at a top or a bottom of the first window, and the banner notification comprises a portion of information of content of the banner notification, when a notification is received, a notification window is “rolled up” from a portion of the desktop (C. 10, L. 64-66), the notification window including information related to the notification (message) (C. 11, L. 8-11), and 
the banner notification further comprises a topic of the banner notification, the notification window including the identity of the sender of the message and a topic of the message (C. 11, L. 8-11); and 
in response to the detecting the preset operation of the user on the banner notification, displaying detailed information about the banner notification in the first window, if the user selects any portion of the of the notification window, an IM client application window is displayed that includes a separate portion of the window , 
wherein the detailed information comprises all information of the content of the banner notification, and the detailed information further comprises the icon of the application program that generates the banner notification, the name of the application program, the time at which the banner notification is generated , or the topic of the banner notification, the IM client application window is displayed that includes a separate portion of the window for displaying instant messages received from the other user and may also include other information such as a date and time when a last message was received from the other IM user, and, as displayed in Fig. 8, the IM client application window includes the name of the IM client (MSN) (C. 11, L. 23-34, Fig. 8), specifically, since this limitation is in the alternative, Cooperman discloses “all information of the content of the banner notification”, “Clarence says: Hi! How are you?”, the icon of the application program that generates the banner notification or the name of the application program, the “msn” icon for the instant messaging application used to send the message, the time at which the banner notification is generated, “Last message received on 2/27/01 at 7:29 PM”, Cooperman, does not disclose the limitation “the topic 

Cooperman does not disclose displaying the banner notification in a single-line, wherein all displayed notification generated by the application program is the banner notification in the single-line form while the banner notification in the single-line form is displayed before detecting a preset touch operation of a user on the banner notification in the single-line form, as disclosed in the claims.  However, in the same field of invention, Blair discloses a user sets a default setting such that a received message is displayed as a single line summary when it is first received as the default display setting (P. 0119, Fig. 5).  Therefore, considering the teachings of Cooperman and Blair, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying the banner notification in a single-line, wherein all displayed notification generated by the application program is the banner notification in the single-line form while the banner notification in the single-line form is displayed before detecting a preset touch operation of a user on the banner notification in the single-line form with the teachings of Cooperman.  One would have been motivated to combine displaying the banner notification in a single-line, wherein all displayed notification generated by the application program is the banner notification in the single-line form while the banner notification in the single-line form is displayed before detecting a preset touch operation of a user on the banner notification in the single-line form with the teachings of Cooperman in order to preserve screen space by displaying 
	
Cooperman and Blair do not disclose a preset touch operation, as disclosed in the claims.  However, in the same field of invention, Osman discloses generating notifications in a touch environment (P. 0004) that recognize touch input (P. 0024).  Therefore, considering the teachings of Cooperman, Blair and Osman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a preset touch operation with the teachings of Cooperman and Blair.  One would have been motivated to combine a preset touch operation with the teachings of Cooperman and Blair in order to provide a well-known, convenient and intuitive user interface for a user and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.
	
Claim 25.  Cooperman, Blair and Osman disclose the method according to claim 24, and Cooperman discloses the banner notification is a notification of an instant message, the messaging client is an IM messaging client (C. 11, L. 23-34).  Cooperman further discloses an icon represents an IM client and upon initiation of an IM session, a session notification including the IM client icon is displayed (C. 10, L. 52-59), when a  and Blair discloses a user sets a default setting such that a received message is displayed as a single line summary when it is first received as the default display setting (P. 0119, Fig. 5) wherein the summary information includes subject of the message, first line of content and timestamp (P. 0213).  Therefore, considering the teachings of Cooperman, Blair and Osman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the banner notification in the single-line form comprises the portion of the information of the content of the notification, the icon of the application program that generated the banner notification, the name of the application program, and the topic of the banner notification; the detailed information comprises all information of the content of the banner notification, the icon of the application program that generated the banner notification, the name of the application program, the time at which the banner notification is generated, and the topic of the banner notification; and the topic of the banner notification is a contact that sent the instant message with the teachings of Cooperman, Blair and Osman.  One would have been motivated to combine the banner notification in the single-line form comprises the portion of the information of the content of the notification, the icon of the application program that generated the banner notification, the name of the application program, and the topic of the banner notification; the detailed information comprises all information of the content with the teachings of Cooperman, Blair and Osman in order to preserve screen space by displaying only limited information for a received message until the user is ready to read the message.

Claim 26.  Cooperman, Blair and Osman disclose the method according to claim 24, and Cooperman further discloses in response to detecting the preset touch operation of the user on the banner notification in the single-line form, displaying the detailed information about the banner notification in the first window comprises: in response to detecting the preset touch operation of the user on the banner notification in the single-line form, displaying the detailed information about the banner notification and an operation option in the first window, wherein the operation option is usable to perform an operation on the banner notification, if the user selects any portion of the of the notification window, an IM client application window is displayed that includes a separate portion of the window for displaying instant messages received from the other user and may also include other information such as a date and time when a last message was received from the other IM user, wherein the IM application window includes options to operate the IM application, such as a send button and other options (C. 11, L. 23-34, Fig. 8) The single-line form limitation has been added to Cooperman by Blair.

Claim 27.  Cooperman, Blair and Osman disclose the method according to claim 26, and Cooperman further discloses the operation comprises reply, call, delete, ignore, download, or play, a typical IM client application window provides a field in which a user may type an instant message directed to another user (C. 11, L. 26-29, Figs. 8-9).

Claim 28.  Cooperman, Blair and Osman disclose the method according to claim 26, and Cooperman further discloses the banner notification in the single-line form further comprises a first control; and the preset touch operation of the user on the banner notification in the single-line form is a tap operation on the first control on the banner notification in the single-line form, or an operation of sliding downward the banner notification in the single-line form, the user may select the name of the user in the notification to reply to the message (C. 9, L. 26-29).

Claim 29.  Cooperman, Blair and Osman disclose the method according to claim 24, and Cooperman further discloses in response to detecting a tap operation of the user on an area that displays the icon of the application program, the name of the application program, the time at which the banner notification was generated, the topic, or a blank area in the banner notification in the single-line form, displaying an application window of the application program that generated the banner notification, a user may select the text displayed in the notification such as the .

Claim 30.  Cooperman, Blair and Osman disclose the method according to claim 24, and Osman further discloses a (primary) notification slides in visually from the right of the display screen, or from the left side of the display (P. 0041) the primary action is dragged by a user to the left (or any suitable direction) to reveal a secondary notification (P. 0042) the primary action (and the secondary action) may be dismissed by using a gesture that is opposite to the one used to expose the secondary action (P. 0050) performing a quick velocity flick in a direction opposite to the direction utilized to expose the secondary action can cause the secondary action to be dismissed and a higher velocity flick can dismiss both the secondary and primary actions (P. 0056) A primary action slides in from either a right or left direction from the edge of the screen, a user slides the primary action to the left or the right to expose a secondary action, then to dismiss both the primary and secondary actions, the user slides the primary .  Therefore, considering the teachings of Cooperman, Blair and Osman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine in response to detecting of an operation by the user of sliding the banner notification in the single-line form to left or right, deleting the banner notification in the single-line form with the teachings of Cooperman, Blair and Osman.  One would have been motivated to combine in response to detecting of an operation by the user of sliding the banner notification in the single-line form to left or right, deleting the banner notification in the single-line form with the teachings of Cooperman, Blair and Osman in order to provide a well-known, convenient and intuitive user interaction for a user and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 33.  Cooperman, Blair and Osman disclose the method according to claim 24, and Cooperman further discloses when a display duration of the banner notification in the single-line form is longer than or equal to preset duration, stopping display of the banner notification in the single-line form in the first window, the notification rolls down when the user does not select the notification in a set period of time (C. 2, L. 66 – C. 3, L. 3).

Claim 34 is/are directed to non-transitory computer-readable medium (having instructions stored thereon that, when executed by an electronic device, cause the electronic device to perform operations) claims similar to the method claim(s) of Claim(s) 24 and is/are rejected with the same rationale.

Claim(s) 35-41, 44 is/are directed to electronic device (comprising: a touchscreen; a non-transitory memory storing a plurality of applications and one or more programs; one or more processors, wherein when the one or more processors execute the one or more programs) claim(s) similar to the method claim(s) of Claim(s) 24-33 and is/are rejected with the same rationale.

Claim 46 Cooperman, Blair and Osman disclose the method according to claim 24, and Blair further discloses the content of the main window, for example, in Fig. 5 is displayed along the top to bottom axis, that is, messages are messages are displayed either above or below other messages, whereas the content of the single line summary notification, for example, notification 29, is displayed along the left to right axis (Fig. 5).  Therefore, considering the teachings of Cooperman, Blair and Osman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine an orientation of main content displayed in the first window is perpendicular to an orientation of the portion of the information displayed in the banner notification in the single-line form with the teachings of Cooperman, Blair and Osman.  One would have been motivated to combine an orientation of main content displayed in the first window is perpendicular to an orientation of the portion of the information displayed in the banner notification in the single-line form with the teachings of Cooperman, Blair and Osman in order to aid the user in distinguishing the summary content from the message feed and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooperman et al. (US 6,907447 B1) in view of Blair (US 2011/0126126 A1) and Osman et al. (US 2013/0067421 A1) and further in view of Chen et al. (US 2015/0012878 A1).

Claim 45. Cooperman, Blair and Osman disclose the method according to claim 24, but do not disclose the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window, as disclosed in the claims.  However, in the same field of invention, Chen discloses the priority of a notification determines where the notification is docked as specified by the top or bottom of the screen and the left or  .  Therefore, considering the teachings of Cooperman, Blair, Osman and Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window with the teachings of Cooperman, Blair and Osman.  One would have been motivated to combine the banner notification in the single-line form is located at the top or the bottom of the first window such that a first edge of the banner notification is on a top edge or a bottom edge of the first window and a second edge of the banner notification is on a left edge or a right edge of the first window with the teachings of Cooperman, Blair and Osman in order to aid the user in readily recognizing a notification preview by providing the user with a predetermined location for the message preview in contrast to display locations of other information.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 34 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
In rejecting claim 24, the Office Action acknowledges that Cooperman does not disclose displaying the banner notification in a single-line form. 

Independent claims 34 and 35 are patentable at least for similar reasons as claim 24 is patentable.

The examiner has combined new prior art reference Blair with Cooperman for the amended limitations.  Blair discloses a user sets a default setting such that a received message is displayed as a single line summary when it is first received as the default display setting.  
Regarding new Claim 45, the examiner combined new prior art reference Chen with Cooperman, Blair and Osman for the claimed limitations.  Chen discloses the priority of a notification determines where the notification is docked as specified by the top or bottom of the screen and the left or right of the screen.
Regarding new Claim 46, Blair discloses the content of the main window, for example, in Fig. 5 is displayed along the top to bottom axis, that is, messages are messages are displayed either above or below other messages, whereas the content of the single line summary notification, for example, notification 29, is displayed along the left to right axis, see Fig. 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/21/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177